               Case 3:18-cr-05141-BHS Document 83 Filed 10/31/19 Page 1 of 4




 1
 2
 3
 4
                            UNITED STATES DISTRICT COURT FOR THE
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
 7
      UNITED STATES OF AMERICA,                                     NO. CR18-5141 BHS
 8
                                Plaintiff,
 9                                                                  JURY TRIAL EXHIBIT LIST
10
                           v.
11
      DONNIE BARNES, SR.,
12
                                Defendant.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Jury Trial Exhibit List United States v. Donnie Barnes, Sr., CR18-5141 BHS - 1
               Case 3:18-cr-05141-BHS Document 83 Filed 10/31/19 Page 2 of 4




 1    Exh No.                                   Description                                 Admit
 2        1        Apple iPhone                                                       10/29/19
 3       1A        Photos of Apple iPhone                                             10/29/19
 4       1B        iPhone Screenshots                                                 10/29/19
 5        2        Black and Gray USB Drive                                           10/29/19
 6       2A        Photos of Black and Gray USB Drive                                 10/29/19
 7        3        Website Images of MV1                                              10/29/19
 8       3A        Website Images of MV1 (REDACTED)                                   10/29/19

 9        4        Videos and Images of MV1                                           10/29/19

10       4A        Videos and Images of MV1 (REDACTED)                                10/29/19

11        5        Other Child Pornography Files                                      10/29/19

12       5A        Other Child Pornography Files (REDACTED)                           10/29/19

13        6        dobsr@me.com email communications                                  10/29/19

14        7        Certified DOL Record for Donnie Barnes, Sr.                        10/29/19

15        8        Photo of 5210 N 9th (Tacoma, WA)                                   10/29/19

16        9        Photo of 100 174th St. S. (Spanaway WA)                            10/29/19

17       10        Gray T-Shirt and Neon Green and Blue Shorts Recovered in           NO
                   Residential Search
18      10A        Photos of Gray T-Shirt and Neon Green and Blue Shorts              10/29/19
                   Recovered in Residential Search
19
         11        Seahawks Jersey and Black and White Shorts Recovered in            NO
20                 Residential Search
        11A        Photos of Seahawk Jersey and Black and White Shorts                10/29/19
21                 Recovered in Residential Search
22       12        Black Boots Recovered in Residential Search                        NO

23      12A        Photos of Black Boots Recovered in Residential Search              10/29/19

24       13        Gray Blanket Recovered in Residential Search                       NO

25      13A        Photos of Gray Blanket Recovered in Residential Search             10/29/19

26       14        Finding Nemo Towel Recovered in Residential Search                 NO

27      14A        Photos of Finding Nemo Towel Recovered in Residential              10/29/19
                   Search
28       15        Residential Search Photos (REDACTED)                               10/29/19

     Jury Trial Exhibit List United States v. Donnie Barnes, Sr., CR18-5141 BHS - 2
               Case 3:18-cr-05141-BHS Document 83 Filed 10/31/19 Page 3 of 4




 1    Exh No.                                   Description                                 Admit
 2       16        Barnes Interview Recording                                         NO
 3      16A        Excerpt of Barnes Interview (00:00:04.953-00:01:15:107)            NO
 4      16B        Excerpt of Barnes Interview (00:07:49.106-00:08:20.392)            NO
 5      16C        Excerpt of Barnes Interview (00:13:16.189-00:13:35.955)            NO
 6      16D        Excerpt of Barnes Interview (00:22:44.740-00:30:01.629)            10/29/19
 7       16E       Excerpt of Barnes Interview (00:30:00.863-00:30:20:497)            NO
 8       16F       Excerpt of Barnes Interview (00:33:34.042-00:40:50.162)            10/29/19

 9      16G        Excerpt of Barnes Interview (00:41:30.813-00:42:08.174)            NO

10      16H        Excerpt of Barnes Interview (00:42:34.356-00:43:14.629)            10/29/19

11       16I       Excerpt of Barnes Interview (00:44:39.826-00:49:02.271)            NO

12       16J       Excerpt of Barnes Interview (00:44:39.826-00:49:02.271)            10/29/19

13      16K        Excerpt of Barnes Interview (01:17:50.613-01:18:42.189)            NO

14       16L       Excerpt of Barnes Interview (01:30:47.108-01:21:53.959)            NO

15      16M        Excerpt of Barnes Interview (01:22:57.040-01:24:51.156)            NO

16      16N        Excerpt of Barnes Interview (01:26:49.210-01:28:57.594)            NO

17      16O        Excerpt of Barnes Interview (01:28:24.434-01:31:41.564)            NO

18       16P       Excerpt of Barnes Interview (01:32:33.180-01:37:31.612)            NO

19       17        Stipulation of the Parties Regarding Device Nexus                  10/29/19

20       18        Photo of J.T.                                                      10/29/19

21       200       Grand Jury Testimony of SA Berg                                    NO
         201       Search Warrant Application MJ18-5047                               NO
22
         202       ROI 001 Case Opening                                               NO
23
         203       ROI 002 Surveillance and Summons                                   NO
24
         204       ROI 003 Arrest of Donnie Barnes                                    NO
25
         205       ROI 004 Interview of Donnie Barnes                                 NO
26
         206       ROI 005 Seizure of iPads                                           NO
27
         207       ROI 006 Interview of K.T.                                          NO
28

     Jury Trial Exhibit List United States v. Donnie Barnes, Sr., CR18-5141 BHS - 3
               Case 3:18-cr-05141-BHS Document 83 Filed 10/31/19 Page 4 of 4




 1    Exh No.                                   Description                                Admit
 2       208       ROI 007 Analysis of Non-electronic Evidence Items                  NO
 3       209       ROI 008 Indictment of Donnie Barnes                                NO
 4       210       ROI 009 Forensic Interview of MV1                                  NO
 5       211       ROI 010 Review of Electronic Evidence                              NO
 6       212       ROI 011 Initial Forensic Findings                                  NO
 7       213       ROI 012 Discovery Conference                                       NO
 8       214       Photolog/Room Sketch                                               NO

 9       215       Transcript of Interview with Donnie Barnes, Sr._Redacted           NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Jury Trial Exhibit List United States v. Donnie Barnes, Sr., CR18-5141 BHS - 4
